                  IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


 Alicia Adelaide Al-Aryan,                       Case No. 17-cv-2086 (JRT/TNL)

              Plaintiff,

 v.                                                        ORDER

 United States of America,

              Defendant.


      This matter is before the Court, United States Magistrate Judge Tony N. Leung, on

the United States of America’s Motion for a Stay of Discovery in Light of Lapse of

Appropriations (ECF No. 46). Department of Justice attorneys are prohibited from

working, even on a voluntary basis, except in very limited circumstances, such as

“emergencies involving the safety of human life or the protection of property” until

funding is restored to the Department. 31 U.S.C. § 1342. Plaintiff does not object to the

motion. Based on the foregoing, IT IS HEREBY ORDERED that the United States of

America’s Motion for a Stay of Discovery in Light of Lapse of Appropriations (ECF No.

46) is GRANTED, and counsel for the United States of America shall inform the Court

as soon as Congress has appropriated funds for the Department to resume operations.


Date: December 28, 2018                              s/ Tony N. Leung
                                               Tony N. Leung
                                               United States Magistrate Judge
